TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00303-CR



                                James Thomas LaPointe, Appellant

                                                 v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 03-111-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant James Thomas La Pointe seeks to appeal a denial of his motion to

recuse in a habeas proceeding. The trial court’s denial of this motion cannot be appealed as an

interlocutory order. See Tex. R. Civ. P. 18a(f) (denial of motion to recuse is reviewed on appeal

from final judgment); Arnold v. State, 853 S.W.2d 543, 544 (Tex. Crim. App. 1993) (civil rule

governing recusal motions applies in criminal cases). Accordingly, this appeal is dismissed for want

of jurisdiction.

                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: June 16, 2009

Do Not Publish